


EXHIBIT 10.4




NVIDIA Corporation
Certificate of Stock Option Grant
Amended & Restated 2007 Equity Incentive Plan




Summary of Grant Award:


Granted to:
Grant Number:
Social Security Number/Global ID:
Grant Date(mm/dd/yyyy):
Expiration Date(mm/dd/yyyy):
 
Shares Granted:
Grant Price:
Grant Type:
 







Vesting Schedule:


Date of Vest
Number of Shares Vesting
Vesting in Period
August 18, 2012
 
 
November 18, 2012
 
 
February 18, 2013
 
 
May 15, 2013
 
 

















--------------------------------------------------------------------------------




NVIDIA Corporation
Amended & Restated 2007 Equity Incentive Plan


Nonstatutory Stock Option
(2012 Annual Board Retainer)


TERMS and CONDITIONS of STOCK OPTION
 
This document sets forth the terms of an Option (the “Option”) granted by NVIDIA
Corporation, a Delaware corporation (the “Company”), pursuant to its Amended &
Restated 2007 Equity Incentive Plan (the “Plan”). The Option is evidenced by a
Certificate of Stock Option Grant (“Certificate”) displayed on the website of
Charles Schwab & Co., Inc. or such other third party stock administration
provider used by the Company from time to time (the “Website”). The Certificate
is hereby incorporated herein by reference, including without limitation the
information in the Certificate that specifies the person to whom the Option is
granted (“you” or “Grantee”), the specific details of the Option, and your
automatic electronic acceptance of the Certificate at the Website. Defined terms
not explicitly defined in this Terms and Conditions of Stock Option but defined
in the Plan shall have the same definitions as in the Plan.
 
The details of your Option are as follows:
 
1.  The total number of shares of Common Stock subject to this Option is set
forth in the Certificate. This Option is not intended to qualify and will not be
treated as an “incentive stock option” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).
 
2.  The exercise price of this Option is set forth on the Certificate and is
equal to the Fair Market Value of the Common Stock on the date of grant of this
Option.
 
3.   Subject to the limitations contained herein this Option shall vest and be
exercisable as follows:
 
(a)  The Option will vest and become exercisable with respect to each
installment set forth in the Certificate as of the date of vesting applicable to
such installment as set forth in the Certificate, subject to your Continuous
Service.
 
(b)  Notwithstanding the foregoing, this Option will become immediately fully
vested and exercisable upon termination of your Continuous Service in connection
with your death.


(c)  Except as otherwise expressly provided in Sections 5(h) and (k) of the
Plan, upon the termination of your Continuous Service, this Option shall be
exercisable only to the extent vested on such date, and shall terminate to the
extent not exercised on the earliest of (i) the Expiration Date (as defined
below), (ii) the date that is twelve (12) months following the date of
termination unless termination is due to your death, or you die during this
twelve (12) month period, and (iii) if your termination is due to your death, or
if you die within twelve (12) month period provided in Section 3(c)(ii), the
date that is eighteen (18) months following the date of your death.
 
4.      (a)  You may exercise this Option, to the extent specified above, by
delivering a notice of exercise (in a form designated by the Company, which may
be electronic) together with the exercise price to the Secretary of the Company,
or to such other person as the Company may designate, during regular business
hours, together with such additional documents as the Company may then require
pursuant to the Plan. You may exercise this Option only for whole shares.
 
(b)  You may elect to pay the exercise price under one of the following
alternatives:
(i)     Payment in cash (which may include electronic funds transfer) or check
at the time of exercise;
 
(ii)     Payment pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board that, prior to the issuance of Common
Stock subject to this Option, results in either the receipt of cash (or check)
by the Company or the receipt of irrevocable instructions issued by you to pay
the aggregate exercise price to the Company from the sales proceeds;
 
(iii)     Provided that at the time of exercise the Company's Common Stock is
publicly traded and quoted regularly in the Wall Street Journal or other
reliable source, payment by delivery of already-owned shares of Common Stock,
held for the period required at the time of exercise by the Company, and owned
free and clear of any liens, claims, encumbrances or security interests, which
Common Stock shall be valued at its Fair Market Value on the date of exercise;
or




--------------------------------------------------------------------------------






(iv)    Payment by a combination of the methods of payment specified in
subparagraphs (i) through (iii) above.
 
(c)  By accepting this Option, you agree that the Company may require you to
enter an arrangement providing for the cash payment by you to the Company of any
tax-withholding obligation of the Company relating to this Option, including any
such obligation arising by reason of the vesting or exercise of this Option.
Notwithstanding anything to the contrary contained herein, you may not exercise
this Option unless the shares issuable upon exercise of this Option are then
registered under the Securities Act of 1933, or, if such shares are not then so
registered, the Company has determined that such exercise and issuance would be
exempt from the registration requirements of the Securities Act. 
 
5.  This Option is not transferable except (i) by will or by the laws of descent
and distribution; or (ii) pursuant to a domestic relations order. You may
deliver written notice to the Company, in a form satisfactory to the Company,
pursuant to which you designate a third party who, in the event of your death,
shall have the right to exercise the Option on the terms set forth in this
document. During your life, this Option is exercisable only by you or a
transferee satisfying the conditions of this Section 5. The terms of this Option
shall be binding upon the transferees, executors, administrators, heirs,
successors, and assigns of the Grantee. The right of a transferee to exercise
the transferred portion of this Option shall terminate in accordance with your
right of exercise under Section 3 of this Option.
 
6.  The term of this Option (“Expiration Date”) is ten (10) years measured from
the date of grant, subject, however, to earlier termination upon your
termination of Continuous Service, as set forth herein and as otherwise set
forth in the Plan.
 
7.  Any notices provided for in this Option or the Plan shall be given in
writing (which may be electronic) and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the address most recently on file with the Company.
 
8.      Nothing herein confers upon you any right to continue to serve the
Company or an Affiliate in any capacity or interferes with the right of the
Company or an Affiliate to terminate your service with or without cause and with
or without notice.


9.  This Option is subject to all the provisions of the Plan, a copy of which is
available at the Website, and its provisions are hereby made a part of this
Option, including without limitation the provisions of Section 5 of the Plan,
and is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of this Option and those of the
Plan, the provisions of the Plan shall control. This Terms and Conditions of
Stock Option sets forth the entire understanding between you and the Company
regarding the acquisition of stock in the Company and supersedes all prior oral
and written agreements on that subject with the exception of options previously
granted and delivered to you under the Plan (including the Prior Plans).
 
 
IN WITNESS WHEREOF, the parties hereunto set their hands as of the date the
Certificate is accepted on the Website.
 
NVIDIA CORPORATION
 
Jen-Hsun Huang
President and Chief Executive Officer






 
GRANTEE
 
 
 
(Acceptance designated electronically at the Website.)







